UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6027



WILLIAM WISE MURRAY,

                                           Petitioner - Appellant,

          versus


WARDEN JOYCE FRANCIS,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:05-cv-00096-REM)


Submitted:   May 31, 2007                   Decided:   June 6, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Wise Murray, Appellant Pro Se.     Alan Gordon McGonigal,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William   Wise    Murray    seeks     to    appeal   the   magistrate

judge’s recommendation to dismiss Murray’s petition filed under 28

U.S.C. § 2241 (2000).         This court may exercise jurisdiction only

over   final    orders,   28     U.S.C.     §     1291    (2000),   and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).    The magistrate judge’s recommendation Murray seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order. Haney v. Addison, 175 F.3d 1217, 1219 (10th Cir.

1999) (holding that absent both designation by district court and

consent of parties under 28 U.S.C. § 636(c) (2000), magistrate

judge’s recommendation is not final appealable decision under

§   1291).     Accordingly,      we     dismiss    the    appeal    for    lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                          DISMISSED




                                      - 2 -